Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claims 1, 2, 7-9 and 11-17 have been amended as below. 
1. (Currently Amended) A five-degree-of-freedom heterodyne grating interferometry system, comprising: a laser device (1) and an acousto-optic modulator (2), wherein the laser device (1) emits a laser, which is then incident on the acousto-optic modulator (2) after optical fiber coupling and beam splitting to obtain two beams of linearly polarized light of different frequencies, one beam of which serves as a reference light, and the other beam of which serves as a measurement light; an interferometer lens group (3) and a measurement grating (4), which are used to form the reference light and the measurement light into a measurement interference signal and a compensation interference signal; and a plurality of optical fiber bundles (5), which receive the measurement interference signal and the compensation interference signal respectively[[.]];
wherein the interferometer lens group (3) comprises beam splitting prisms (31), right-angle prisms (32), a quarter-wave plate (33), a refractive element (34), a reflecting mirror (35), and polarization beam splitting prisms (36); and 
wherein components of the interferometer lens group (3) are distributed symmetrical up and down, the beam splitting prisms (31) are located in upper and lower layers of the interferometer lens group, the polarization beam splitting prisms (36) are located in a middle layer of the interferometer lens group, and the refractive element (34) is located at a top end of the interferometer lens group; the right-angle prisms (32) are arranged at positions of 90° deflection of optical path, and are adhered to the beam splitting prisms (31) and the polarization beam splitting prisms (36) respectively; the measurement light and the reference light pass through same path in the interferometer lens group (3).
2. (Currently Amended) The five-degree-of-freedom heterodyne grating interferometry system according to claim 1, wherein each of the optical fiber bundles (5) contains a plurality of multimode optical fibers for receiving signals at different positions in [[the ]]same plane respectively. 
3 - 6.(Canceled) 
(Currently Amended) The five-degree-of-freedom heterodyne grating interferometry system according to  claim 1, wherein the reference light is divided into three beams of reference light after being split by two beam splitting prisms (31) and reflected by the right-angle prism (32), and the three beams of reference light are used as three interference signals after being reflected by [[the ]]middle three of the polarization beam splitting prisms (36); 
the measurement light is divided into three beams of the measurement light after being split by two beam splitting prisms (31) and reflected by the right-angle prisms (32);
two of the three beams of the measurement light are reflected by the polarization beam splitting prisms (36), pass through the quarter-wave plate (33) and the refractive element (34) in turn, and then are incident on the measurement grating (4) from left and right sides of the refractive element (34); [[the ]]diffracted beams return along [[the]]an original optical path, then are transmitted through the quarter-wave plate (33) and [[the ]]middle two of the polarization beam splitting prisms (36) in turn, and are reflected by [[the ]]two of the right-angle prisms (32) to respectively interfere with [[the ]]two beams of the reference light serving as two of the three interference signals and form two measurement interference signals;
[[the]]a third beam of the measurement light is reflected by the polarization beam splitting prism (36), passes through the quarter-wave plate (33), and is then reflected by the reflecting mirror (35); then it passes through the quarter-wave plate (33) again, is transmitted through the polarization beam splitting prism (36), is reflected by [[the ]]two of the right-angle prisms (32), and interferes with [[the]]a third beam of the reference light serving as one of the three interference signals to form [[one]]the compensation interference signal.
8. (Currently Amended) The five-degree-of-freedom heterodyne grating interferometry system according to claim 1, wherein the measurement grating (4) makes a two-degree-of-freedom linear movement [[and/]]or a three-degree-of-freedom rotational movement relative to the interferometer lens group (3).
9. (Currently Amended) The five-degree-of-freedom heterodyne grating interferometry system according to claim [[1]]8, displacement two-degree-of-freedom linear movement, [[the]]a first temperature drift error of the horizontal displacement is automatically eliminated, and [[the]]a second temperature drift error of [[the ]]vertical displacement is eliminated by the compensation interference signal.
10.(Canceled) 
11. (Currently Amended) The five-degree-of-freedom heterodyne grating interferometry system according to claim 8, wherein [[the ]]displacements of the two-degree-of-freedom linear movements are measured based on the Doppler frequency shift principle, with[[ the]] accuracy being of [[the]]an order of nanometer; and [[the ]]rotational angles are measured based on the principle of differential wavefront, with [[the]]a measurement range of the rotational angles being 1mrad and the accuracy reaching the order of microradian.
12. (Currently Amended) The five-degree-of-freedom heterodyne grating interferometry system according to claim 1, wherein[[ the]] number of the compensation interference signal is one, [[the ]]number of the measurement interference signal is two, and the two measurement interference signals and the one compensation interference signal are respectively received by the optical fiber bundles (5).
13. (Original) The five-degree-of-freedom heterodyne grating interferometry system according to claim 2, wherein the number of the compensation interference signal is one, the number of the measurement interference signal is two, and the two measurement interference signals and the one compensation interference signal are respectively received by the optical fiber bundles (5).
14. (Currently Amended) The five-degree-of-freedom heterodyne grating interferometry system according to claim 12, wherein each optical fiber bundle (5) has four optical fibers that are located at different positions in [[the]]a same plane and are used to receive interference signals of four quadrants; each optical fiber bundle (5) outputs four optical signals.
15. (Currently Amended) The five-degree-of-freedom heterodyne grating interferometry system according to claim 1, wherein the five-degree-of-freedom heterodyne grating interferometry system further comprises a photoelectric conversion unit (6) and an electronic signal processing component (7), the photoelectric conversion unit (6) is used to receive the optical signals transmitted by the optical fiber bundles (5) and convert them into electrical signals for input into the electronic signal processing component (7); and the electronic signal processing component (7) receives the electrical signals to solve [[the ]]linear displacement [[and/]]or rotational movement of the measurement grating (4).
16. (Original) The five-degree-of-freedom heterodyne grating interferometry system according to claim 1, wherein the measurement system is suitable for laser interferometers, grating interferometers, heterodyne interferometers, and homodyne interferometers.
17. (Original) The five-degree-of-freedom heterodyne grating interferometry system according to claim 1, wherein the compensation interference signal can compensate for optical fiber transmission errors of the measurement system.

Allowable Subject Matter
Claims 1, 2, 7-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Zhang et al. (US 20210262834) discloses a five-degree-of-freedom heterodyne grating interferometry system thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, A five-degree-of-freedom heterodyne grating interferometry system, comprising “a laser device (1) and an acousto-optic modulator (2), wherein the laser device (1) emits a laser, which is then incident on the acousto-optic modulator (2) after optical fiber coupling and beam splitting to obtain two beams of linearly polarized light of different frequencies, ..the interferometer lens group (3) comprises beam splitting prisms (31), right-angle prisms (32), a quarter-wave plate (33), a refractive element (34), a reflecting mirror (35), and polarization beam splitting prisms (36); and  wherein components of the interferometer lens group (3) are distributed symmetrical up and down, the beam splitting prisms (31) are located in upper and lower layers of the interferometer lens group, the polarization beam splitting prisms (36) are located in a middle layer of the interferometer lens group, and the refractive element (34) is located at a top end of the interferometer lens group; the right-angle prisms (32) are arranged at positions of 90° deflection of optical path, and are adhered to the beam splitting prisms (31) and the polarization beam splitting prisms (36) respectively; the measurement light and the reference light pass through same path in the interferometer lens group (3)” along with other limitations of claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110255096 teaches a use of illumination with two linear orthogonally polarized components with different frequencies.
US 20160138903 teaches 2 DOF heterodyne grating interferometer. 
US 20040212748 teaches a use of a multilayer prism structure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886